Citation Nr: 1104560	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-06 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a recurring sore 
throat.

3.  Entitlement to service connection for a dental disorder 
(claimed as tooth problems).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1954 to October 
1956.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, denied 
service connection for a back disability, a throat condition, and 
a dental condition, for compensation purposes.

In October 2010, the Veteran provided testimony at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing has been associated with the claims 
folder.

The Board emphasizes that, while in the August 2006 rating 
decision, the RO adjudicated a claim for service connection for a 
dental disorder, for compensation purposes, a claim for service 
connection for a dental condition is also considered to be a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 5 
Vet. App. 302 (1993).  In a May 2008 letter, the RO provided 
notice concerning the eligibility for VA dental treatment, and 
informed the Veteran that if he was interested in dental 
treatment, he should contact a VA dental treatment facility.  The 
RO enclosed a list of dental treatment facilities within 
Pennsylvania.  The Board is unable to ascertain from the claims 
file whether the VA Medical Center (VAMC) adjudicated entitlement 
to outpatient dental treatment (other than for teeth numbers 1, 
2, 6, 15, and 29 in a January 1957 decision), and, if so, whether 
the Veteran was provided notice of any adverse decision with 
information regarding his appellate rights.  In the absence of 
such information, along with evidence regarding whether the 
Veteran timely disagreed with any adverse decision, a claim of 
entitlement to VA outpatient dental treatment is not before the 
Board at this time.  However, the Board highlights that the 
Veteran has clearly raised a claim of entitlement to service 
connection for a dental disorder, for VA outpatient dental 
treatment purposes.  As such, this claim is referred to the 
Philadelphia VAMC for appropriate action to include adjudication, 
or, if the claim has been denied and the Veteran has expressed 
disagreement with that denial in a timely manner, issuance of a 
statement of the case pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999).

The issues of entitlement to service connection for a 
recurring sore throat and entitlement to service 
connection for a dental disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The evidence of record demonstrates the claimed back 
disability is not a result of any established event, injury, or 
disease during active service.


CONCLUSION OF LAW

A chronic back disability was not incurred, nor is it presumed to 
have been incurred in active military service. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in June 2006, May 2008, and June 2009.  The 
letters informed the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Service and VA treatment records have been obtained and 
associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in correspondence dated June 2006, May 2008, and June 
2009.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 


Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background and Analysis

Service treatment records are silent for any complaints, 
treatments, or findings of any back problems.  September 1954 
pre-induction and September 1956 separation examination reports 
noted a normal spine.  There was no documentation of a fall off 
of a telephone pole during switchboard school within the 
associated service treatment records.

In an August 2006 statement and in a November 2006 VA treatment 
record, the Veteran reported that he fell from a telephone pole 
while in service.  In the August 2006 statement, he indicated 
that he fell 25 feet and injured his foot, but he did not mention 
back pain as a result of the fall.

In a June 2008 statement, the Veteran related his fall from a 
telephone pole during switchboard school in service to his back 
problems.  

The Veteran submitted a September 2009 article which detailed the 
demands of line mechanics.  He indicated that he fell off a 
training pole during his second week of switchboard school at 
Fort Gordon in Georgia, and his back problems began thereafter.

During an October 2010 hearing, the Veteran reported that his 
back hurt him off and on since he fell from a telephone pole in 
service.  He related that he received treatment from an Army 
doctor.  The doctors that treated him for his back problems after 
service could not produce his records.  He indicated he was not 
currently receiving treatment for his back, and the last time he 
received treatment was nine years ago.  The Veteran reported a 
diagnosis was back strain at that time.

The Board recognizes that the Veteran was not afforded a VA spine 
examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
states, that in disability compensation (service connection) 
claims, VA must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards of 
McLendon are not met in this case as there is nothing of record 
to suggest that the Veteran has a current back disability, or 
that claimed back problems began in or are otherwise related to 
his period of military service.

Also hurting the Veteran's claim, the Veteran's first documented 
complaint of a back problem was in his May 2006 claim, 
approximately 50 years after the Veteran's discharge from 
service.  Further, during the Veteran's October 2010 Travel Board 
hearing, he admitted that he had not received any treatment for 
his back in nine years (transcript, page 5).  Finally, although 
the Veteran was requested to provide information regarding 
treatment for the back, he has not done so.  Absent evidence of a 
current back disorder, the criteria for service connection for a 
back disorder are not met.  See Hickson v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

In connection with this claim, the Board has considered the 
Veteran's assertions that his claimed back problems are a result 
of a fall from a telephone pole during switchboard school.  
However, along with the lack of complaints, findings, or 
treatments for back problems in service, nothing within the 
Veteran's service treatment records indicated that the Veteran 
fell 25 feet from a telephone pole.  Thus, the Board is persuaded 
by the evidence of record that the Veteran did not have a back 
disability upon discharge from service.

Further, the Board notes that although the Veteran testified he 
received treatment for his back nine years ago, the claims file 
does not contain private records that pertain to back complaints.  
The Veteran identified a family medicine physician and submitted 
an undated statement from the physician's office which stated 
that the Veteran was last seen in their office in 1996 and his 
records had been destroyed.  The Veteran has not identified or 
alluded to any other private treatment records for his back.  
Additionally, there are no VA records associated with the claims 
file that document any complaints, findings, or treatment for any 
back problem.  Thus, without evidence of a current back 
disability, the Veteran is not entitled to service connection for 
a back disability.


ORDER

Entitlement to service connection for a back disability is 
denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  Following his October 2010 Travel Board the Veteran 
submitted several statements, including duplicate copies of 
previously considered evidence.  He did not waive RO 
consideration of the new evidence.

Throat

In an August 2007 statement, the Veteran reported that he saw an 
ear, nose, and throat doctor who operated on him.  He indicated 
that he kept getting sick with throat problems and fevers.  In 
June 2009 correspondence, the Veteran indicated treatment by Dr. 
G. for his sore throat complaints in 1958, and a referral to Dr. 
S. who completed the sinus operation in 1959.  During the October 
2010 hearing, the Veteran reported that his sinus condition began 
in service.  After service, he was treated by a specialist, Dr. 
W., who had passed away.  He related that the hospital closed 
down and the records might be with Kennedy Health System or other 
sources.  The Veteran reported that he was currently treated for 
upper respiratory and sinus conditions.  He stated that when he 
came down with a sore throat, his treating physician gave him 
allergy pills and antibiotics.  The Board notes that these 
records are not associated with the claims file.  

The Veteran is currently service connected for sinusitis and was 
evaluated at a 10 percent rating effective July 31, 2008.  During 
the February 2010 VA nose, sinus, larynx, and pharynx 
examination, the Veteran indicated that his sinus symptoms 
included recurrent sore throats.  As discussed above, in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  See McLendon at 79.  Consequently, a VA 
examination to obtain a medical opinion is indicated.  In the 
opinion, the physician should discuss the relationship of the 
claimed recurrent sore throats and the service connected sinus 
disability.

Teeth

A November 1954 service dental report indicated the Veteran had a 
defective bridge fracture in upper right tooth number 2.  In a 
March 1955 service dental report, a bridge fracture was noted.  
Repair was made to upper right tooth numbers 4, 3, 2, 1 and the 
facing on upper right tooth number 4 was defective.  

In a November 2005 VA dental note, the Veteran complained of a 
fracture in a permanent crown.  On examination, a fracture was 
shown in tooth number 13.  The dental resident noted that the 
Veteran was not service connected and referred him to the 
Pennsylvania Dental School for comprehensive treatment.  The 
Pennsylvania Dental School records are not associated with the 
claims file.

In June 2007, the Veteran presented to a VA emergency room (ER) 
with complaints of a toothache.  A small dental abscess in the 
right upper molar area was observed.  In a June 2007 VA dental 
note, the Veteran presented with pain in the lower right quadrant 
of his mouth which began three months earlier.  The note 
indicated that tooth number 31 was extracted; however, a July 
2007 VA informed consent note referred to the extraction of tooth 
number 13.

During the October 2010 hearing, the Veteran reported that his 
current dental disability was due to a bad bridge placement.  He 
stated that he had a bridge before service and, in the second 
week of service at Camp Gordon, an Army dentist put another 
bridge in.  He reported constant infection in his gum tissue with 
the Army-placed bridge and an abscess along the back tooth of the 
bridge.  The Veteran stated he had consistently received 
treatment for dental problems since his discharge, but he 
recently stopped receiving treatment after a VA dentist extracted 
a tooth.  The Veteran reported that a dentist recently told him 
that the Army dentist should not have recreated the defective 
bridge that fell out, but records from the dentist could not be 
located.  

Disability compensation and VA outpatient dental treatment may be 
provided for certain specified types of service-connected dental 
disorders.  For other types of service- connected dental 
disorders, the claimant may receive treatment only and not 
compensation.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 
3.381, 4.150, 17.161 (2009).

Dental disabilities that may be awarded compensable disability 
ratings are set forth under 38 C.F.R. § 4.150.  These 
disabilities include chronic osteomyelitis or osteoradionecrosis 
of the maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, loss of the maxilla, nonunion or 
malunion of the maxilla, limited temporomandibular motion, loss 
of the ramus, loss of the condyloid or coronoid processes, loss 
of the hard palate, loss of teeth due to the loss of substance of 
the body of the maxilla or mandible and where the lost 
masticatory surface cannot be restored by suitable prosthesis, 
when the bone loss is a result of trauma or disease but not the 
result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic 
Codes 9900-9916 (emphasis added).

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are to be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Under 38 U.S.C.A. § 1712 outpatient dental services 
and treatment, and related dental supplies, may be furnished for 
a dental condition or disability when certain enumerated 
conditions are met.  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether it 
was due to combat wounds or other service trauma.  38 C.F.R. 
§ 3.381(b).  The significance of finding that a dental condition 
is due to service trauma is that a Veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

The Veteran was not afforded a VA dental examination in this 
case.  The Board is unclear whether the Veteran's symptomatology 
dissipated and his problems resolved after his tooth was 
extracted by a VA dentist because he stopped receiving VA 
treatment, as he testified during the October 2010 hearing.  Upon 
reviewing the record, the Board is also unable to determine 
whether the Veteran's pre-existing bridge created the Veteran's 
claimed gum disease, or whether the bridge placement during 
service was the cause of the claimed gum disease.  There are no 
etiology opinions of record.  Thus, a remand is necessary for 
further development to obtain any other existing dental records 
and a VA opinion as to the current nature of the claimed dental 
disability and an etiology opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for sore throats.  Of particular 
interest are post-service records from Dr. G. 
in 1958; Dr. S., an ear, nose, and throat 
physician, in 1959; and Dr. W. Dr. W., which 
might be with Kennedy Health System or other 
sources.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records and/or 
responses from each contacted entity for 
throat treatment are associated with the 
claims file, the Veteran should be scheduled 
for a VA examination, with an ear, nose, and 
throat physician, for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely as 
not) that any present chronic sore throats 
were either incurred or aggravated as a 
result of his service-connected sinus 
disability.  If it is determined that the 
sore throats were incurred prior to his sinus 
disability, the examiner should provide an 
etiology opinion as to whether there is at 
least a 50 percent probability or greater (at 
least as likely as not) that any present 
chronic sore throats were incurred in or 
aggravated by service. 

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
based on the results of examination, a review 
of the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

3.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA, who treated 
the Veteran for a dental disorder.  Of 
particular interest are records from the 
Pennsylvania Dental School after November 
2005.  After the Veteran has signed the 
appropriate releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow the Veteran the opportunity to 
obtain and submit those records for VA 
review.

4.  After all available records and/or 
responses from each contacted entity for 
dental treatment are associated with the 
claims file, the Veteran should be scheduled 
for a VA dental examination, preferably with 
a periodontist, but if unavailable, with a 
physician specializing in dentistry, for an 
opinion as to whether there is at least a 50 
percent probability or greater (at least as 
likely as not) that any present chronic 
dental disorder was incurred in or aggravated 
by service.  If it is determined that the 
chronic dental disability existed prior to 
service, the examiner should provide an 
opinion as to the baseline level of severity 
of the disease or injury before the onset of 
aggravation.  The examiner should note 
whether there is chronic osteomyelitis or 
osteoradionecrosis of the maxilla or 
mandible, loss of the mandible or maxilla, 
nonunion or malunion of the mandible or 
maxilla, limited temporomandicular motion, 
loss of the ramus, loss of the condyloid or 
coronoid processes, loss of the hard palate, 
or loss of teeth due to the loss of substance 
of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be 
restored by suitable prosthesis, when the 
bone loss is a result of trauma or disease 
but not the result of periodontal disease.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the effect 
that this record review took place should be 
included in the report.  Opinions should be 
based on the results of examination, a review 
of the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

5.  The Veteran must be given adequate notice 
of the date and place of the requested 
examinations.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim, specifically, 
that such failure to report will result in 
denial of his claim.

6.  After ensuring that the development is 
complete, re-adjudicate the claim.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claim to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


